DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is a Divisional of application 15/236,807 (now US 11,253,807) filed 15 August 2016 which is a CIP of application 15/136,383 filed 22 April 2016.

Examiner’s Note
Applicant's amendments and arguments filed 2 September 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 2 September 2022, it is noted that claims 1 and 3 have been amended. Support can be found in the specification at [007-0011]. No new matter or claims have been added.

Status of the Claims
Claims 1 and 3-10 are pending.
Claims 1 and 3-10 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-10 stand rejected under 35 U.S.C. 103 as being unpatentable over Missos (US 2008/0281431) in view of Talton et al. (US 2008/0008766) in view of Augat et al. (Age and Ageing 2006; 35-S2: ii27–ii31) in view of Boyce et al. (US 5,899,939)
The Applicant claims, in claim 1, a method of making a bone gel composition consisting of cortical bone comprising the steps of 1) preparing cortical bone by cutting it, freeze drying the pieces, grinding into particles, demineralizing the particles, and freeze-drying the resulting demineralized bone matrix (DBM). The DBM is then autoclaved with sterile water (1:2 ratio), cooled, formed into sheets, cut into a desired chape, and frozen before or after packaging wherein the sheets of bone gel. Claims 3-4 and 7 narrow the shape the gel composition is cut into and claims 5-6 limit the thickness. In claim 8, the freezing occurs from -20 to -80 ºC. Claims 9-10 limit the size of the cortical bone pieces before and after being ground.
Missos teaches a porous ceramic structure containing a bone material useful for repairing bone defects [0001]. The ceramic scaffold may be made of any biocompatible ceramic material such as hydroxyapatite [0021]. A bioresorbable material is further coated on the ceramic scaffold and can comprise demineralized bone and/or collagen [0025]. The composition comprises a carrier comprising denatured demineralized bone matrix [0028]. First, cortical bone is collected from a source and milled into particles ranging from about 100-2000 microns using any combination of cutting, crushing, shaving, grinding, or pulverizing [0029-0030]. The milled bone can be defatted by soaking in ethanol [0031]. The bone is then demineralized [0032] which can be freeze-dried to make a powder [0036]. The demineralized bone (5-25 g) is then added to an aqueous component such as water (100 g) however the specific amount is varied based on factors such as desired composition, use, desired physical properties, and size and shape of bone used [0033]. The solution can then be subjected to heat and pressure by autoclaving, followed by cooling to provide a gel composition [0034]. A moldable composition is then made by admixing the scaffold with the carrier to form a paste and then formed into a non-random shape prior to drying wherein the shape can be specifically formed for desired end-use application [0050, 0053]. Examples of suitable forms are shown in the figures of Missos and include rectangular and square (cube) shaped forms which can also be in the form of a sheet (Fig. 1A-1F; [0054]).
Missos does not teach freeze-drying the cut bone pieces nor does it teach freezing the bone gel composition prior to packaging.
Talton teaches that gelatinous suspensions of DBM must be stored frozen in low-temperature freezers to prevent degradation of the DBM [0006, 0028]. A low temperature freezer implies temperature that are -20 ºC or less.
Boyce teaches that in order to cut cortical bone, a diamond-bladed saw is used with continuous wetting with water and wherein the resulting bone pieces are freeze-dried (col 6, lns 48-52).
Augat teaches that cortical bone is comprised of hydroxyapatite (70%), collagen (22%), and water (8%) (pg ii28, ¶4).
It would have been prima facie obvious to follow the method of Missos in preparing a bone gel composition wherein the DBM is prepared by 1) cutting cortical bone that can be 2 microns large and pulverizing down to about 100 microns, 2) demineralizing the bone powder, 3) freeze-drying to make a dry powder, 4) adding the bone to any suitable amount of water, 5) autoclaving the solution to form a gel, 6) cooling the gel, and 7) forming the gel into a sheet. Regarding the step of cutting the particles, based on Boyce, it would have been obvious to use a diamond wet saw to cut the bone into any suitable shape and, due to the amount of water used, would necessitate an additional step of freeze-drying prior to demineralization. Talton teaches that DBM must be stored frozen in a low temperature freezer to prevent degradation, thus it would have been obvious to package the final bone gel sheet and freeze at -20 ºC until time of use. The shape of the bone gel would have been obvious to make as a sheet in any shape, such as square or rectangle, and, in lieu of evidence of unexpected results, with any dimensions (width, length, thickness) as necessitated by the intended use of the gel based on the examples provided by Missos.
As a final matter, the instant claims are a method of making a bone gel composition consisting of cortical bone. The method, itself, uses comprising language and thus does not limit additional steps in the prior art. However, the resulting composition according to claim 1 can consist only of cortical bone. The composition of Missos comprises a coated ceramic scaffold and a bone material. Suitable options for the scaffold include hydroxyapatite and collagen for the coating, both of which are components of cortical bone as taught by Augat. Thus, a composition formed by the method of Missos which consists of hydroxyapatite scaffold coated in collagen and then admixed with DBM would be structurally indistinguishable from components of cortical bone. The specific combination of features claimed is disclosed within the broad generic ranges taught by Missos but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Missos does not anticipate this specific combination of hydroxyapatite scaffold, collagen coating, and DBM bone material, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of scaffolds and coatings from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” Hydroxyapatite and collagen are both naturally occurring components of cortical bone and therefore the composition of Missos would still “consist of” only cortical bone. 
Regarding claim 1 wherein the cut sheets of bone gel must maintain shape while immersed in normal saline or water for a minimum of one minute is a property of the gel that is prepared. The prior art appears to comprise all the same steps and components of the instant claims, thus the stability properties of the prior art gel are considered to be the same as the instant claims. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unquantified property which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
The resulting method renders obvious instant claims 1 and 3-10.

Response to Arguments
Applicant's arguments filed 2 September 2022 have been fully considered but they are not persuasive. The Applicant argues, on page 4 of their remarks, that the ability of the gel sheets to maintain shape in water was a key problem of bone gels that were not reinforced by ceramic scaffolds. Moreover, the Applicant argues that the hydroxyapatite of Missos is intermixed with ceramic to form the scaffold which is not allowed in the claims.
In response, the Applicant has not established that the gel of the prior art would not hold its shape in water. As stated above, the prior art teaches the same method of the instant claims and, as such, the resulting composition would necessarily comprise the physical properties of the instant claims. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The burden is shifted to the Applicant to show that the prior art method results in a composition different than the instant claims. Regarding the hydroxyapatite of Missos, as a first matter Missos teaches the bone gel as a distinct composition apart from the ceramic scaffold, thus reading on the instant claims. As a second matter, even when considering the ceramic scaffold, the ceramic of Missos can consist of hydroxyapatite which, as stated above, is a component of cortical bone. Thus, a composition formed by the method of Missos which consists of hydroxyapatite (aka ceramic) scaffold coated in collagen and then admixed with DBM would be structurally indistinguishable from components of cortical bone. 

The Applicant argues that the Board of Appeals has already agreed with Applicant’s position and thus the Examiner should withdraw his rejection.
In response, the Board of Appeals has not judged on the instant claims and, as such, the pending rejection is maintained for reasons on the record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613